Citation Nr: 0814097	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a larynx 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for a gastrointestinal 
disability.

4.  Entitlement to service connection for a cardiovascular 
disability.

5.  Entitlement to service connection for residuals of an eye 
injury.

6.  Entitlement to an initial compensable evaluation for a 
service-connected left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The claim was previously before 
the Board in November 2005, at which time it was remanded for 
additional development.

The issues of entitlement to service connection for a larynx 
disability, entitlement to service connection for a 
psychiatric disability, entitlement to service connection for 
residuals of an eye injury, and entitlement to an initial 
compensable evaluation for a service-connected left wrist 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that the veteran's gastroesophageal reflux disease (GERD) 
existed at the time of his entry into active military 
service; however, the evidence does not clearly and 
unmistakably show that the veteran's pre-existing GERD was 
not aggravated by military service.

2.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed 
cardiovascular disability.
 



CONCLUSIONS OF LAW

1.  A pre-existing GERD disability was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.  (2007).

2.  A cardiovascular disability was not incurred in, or 
aggravated by, active service and may not be presumed to be 
of service onset.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of July 2002 and July  2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
her of what evidence was required to substantiate the claims 
and of her and VA's respective duties for obtaining evidence, 
requested that she submit any additional evidence in her 
possession pertaining to the claims, provided her with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in the 
event of award of the benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  The 
first notice letter was provided before the initial 
adjudication of her claims, and following the July 2006 
letter, the case was readjudicated.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of her claims.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.

The Board notes that the veteran has indicated that she is in 
receipt of Social Security disability benefits.  However, a 
copy of the determination granting such benefits or the 
treatment records used in the determination are not of 
record.  However, in this particular case, the Board finds 
that it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  Indeed, with respect 
to the veteran's claim for entitlement to service connection 
for a gastrointestinal disability, the instant decision 
grants her claim.  

Further, with respect to the veteran's claim for entitlement 
to service connection for cardiovascular disability, the 
Board notes that the veteran was advised by the RO of the 
type of evidence needed to substantiate her claim, and of her 
responsibility to identify or submit any evidence he believed 
to be relevant to his claim.  She was also advised that VA 
would assist him in obtaining relevant evidence, including 
records of other Federal agencies.  She has never identified 
records of SSA as being relevant to her claim of service 
connection for cardiovascular disease. 38 U.S.C.A. § 5103A.

The Board has considered the holding of Tetro v. Gober, 14 
Vet. App. 110 (2000), and other cases, wherein the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  However, the Board believes that, 
pursuant to VCAA, the duty to assist a veteran by obtaining 
records to support her claim still rests upon the veteran 
having identified them as relevant or requesting that VA 
obtain such records.  As the veteran has not done so here 
with respect to this claim, the Board finds that a remand to 
obtain those records is not necessary.  

Furthermore, as will be discussed below, there is persuasive 
medical evidence in the form of a recent VA examination 
establishing that she does not have a current cardiovascular 
disability.  This examination is considered with other 
medical evidence, including diagnostic studies, of record.  
In the circumstances of this particular case, the Board finds 
that additional efforts to assist the appellant in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claims.  Essentially, all available 
evidence that could substantiate the claim of service 
connection for a cardiovascular disability has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

1.  Gastrointestinal Disability 

The veteran asserts that service connection is warranted for 
a gastrointestinal disability.  Post-service treatment 
records reflect that she has been diagnosed with 
gastroesophageal reflux disease (GERD).  

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2006), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id. § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).

In the present case, the Board finds, as an initial matter, 
that the condition here at issue was not noted at the time of 
the veteran's examination, acceptance, and enrollment into 
service. As outlined above, applicable law contemplates that 
something more than a pre-service history be recorded in a 
report of an induction or enlistment examination in order for 
a condition to be deemed "noted," as that term is used in 38 
U.S.C.A. § 1111. Because the veteran's right clubfoot 
condition was not "noted" at the time of his examination, 
acceptance, and enrollment into service, he is entitled to 
the presumption of soundness.

In this regard, the Board finds, first, that there is clear 
and unmistakable evidence that the veteran's condition 
existed prior to service.  In this regard, the Board notes 
that a June 1971 service medical record reflects that the 
veteran reported experiencing episodes of epigastric burning 
since the age of 18 (prior to her enlistment into service).  
38 U.S.C.A. § 1111.  Examiners in-service accepted that her 
condition, which was alternatively diagnosed as peptic ulcer 
disease or gastroenteritis, existed prior to service.  In 
addition, as will be discussed below, in August 2006, a VA 
examiner, diagnosed the veteran with gastroesophageal reflux 
disease (GERD), which he believed had an onset prior to her 
enlistment in service. 

Thus, the Board finds that there is clear and unmistakable 
evidence that the condition existed prior to service.  
However, the Board can conclude that the presumption of 
soundness has been rebutted only if there is also clear and 
unmistakable evidence that the condition was not aggravated 
by service.  See VAOPGCPREC 3-03.

Thus, the question becomes whether or not the veteran's 
gastrointestinal disability was aggravated by service.  In 
terms of aggravation, the Board finds that the veteran sought 
treatment on numerous occasions between 1969 and 1971 for 
gastrointestinal symptomology that was variously diagnosed as 
peptic ulcer disease, duodenitis, and/ or gastroenteritis.  
Most significantly, in August 2006, a VA examiner, after an 
examination of the veteran and a review of her claims file, 
diagnosed the veteran with gastroesophageal reflux disease 
(GERD), which had an onset prior to her enlistment in service 
and which was exacerbated in service due to stress 
experienced at that time by twenty five percent.

In light of the complaints noted in service, and the finding 
of the VA examiner in August 2006, the Board cannot conclude 
that the evidence "clearly and unmistakably" (i.e., 
undebatably) refutes a finding of aggravation.  Accordingly, 
the veteran's claim for service connection for GERD is 
granted.

2.  Cardiovascular Disability 

The veteran also asserts that service connection is warranted 
for a cardiovascular disability.  In terms of an in-service 
injury or disease, an August 1971 service medical record does 
reflect that the veteran was found to have a Grade I out of 
VI systolic ejection murmur at the left sternal border.  
Although the veteran has asserted that she underwent cardiac 
arrest in service while undergoing a D & C surgery, the 
contemporaneous service medical records do not document such 
an event.  Indeed, although an October 1971 service medical 
record shows that she did undergo a D & C, there is no 
evidence that she experienced cardiac arrest during the 
procedure. 

The Board notes that, although the veteran is competent as a 
lay person to report symptoms observable to the naked eye, 
she is not competent to opine on matters requirement medical 
expertise, including whether she underwent cardiac arrest 
during a surgical procedure.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Consequently, the Board finds the 
service medical records to be the most probative evidence as 
to whether she experienced cardiac complications during 
surgery.

Furthermore, post-service treatment records do not show that 
the veteran has ever been diagnosed with a cardiovascular 
disability.  Indeed, although the record reflects that she 
has complained of experiencing chest pain, there is no 
indication in the record that she ever was diagnosed with a 
cardiovascular disability.  Indeed, February and July 1976 
private x-rays show that the veteran's heart was normal.  
Likewise, a July 2006 private treatment record reflects that 
the veteran was without clear chest pain, there were no ECG 
changes post IV adenosine, there were normal myocardial 
perfusion images, and normal rest gated wall motion and wall 
thickening.  Moreover, on VA examination in August 2006, the 
examiner, after a physical examination of the veteran and a 
review of her records, opined that the evidence did not 
indicate that the veteran had a decompensated heart 
condition.  He also indicated that there was no evidence of 
coronary artery disease, her left ventricular ejection 
fraction was normal, and the left atrial enlargement was very 
minimal.  The Board does note that the examiner reported that 
the veteran had an innocent murmur.  However, the examiner 
indicated that it was a common and benign finding in view of 
normal valves, a normal stress test, and no abnormal extra 
heart sounds. 

Therefore, as the preponderance evidence of record does not 
demonstrate that the veteran has a currently diagnosed 
cardiovascular disability, the Board concludes that an award 
of service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

Although the Board is cognizant that the veteran has been 
found to have a murmur, the Board finds that there is 
persuasive competent evidence in the form of the VA 
examiner's opinion establishing that the murmur does not 
constitute an actual disability for which service connection 
can be granted.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

In conclusion, although the veteran asserts that she has a 
current cardiovascular disability, which is related to the 
military, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  See Espiritu, supra.  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of her claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran has a current cardiovascular 
disability is related to her active military service or 
service-connected disability.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cardiovascular disability.


ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for a cardiovascular 
disability is denied


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  
With respect to the veteran's claim for entitlement to 
service connection for a psychiatric disability, the record 
reflects that the veteran underwent a VA psychiatric 
examination in November 2002, in which she was diagnosed with 
generalized anxiety disorder.  However, although the examiner 
opined that she did not believe that the veteran's 
psychiatric disability was related to service, there is no 
evidence she reviewed the veteran's claims file prior to 
rendering such opinion.  Indeed, she did not reference or 
comment on the veteran's documented in-service psychiatric 
symptomology, including in a December 1969 service medical 
record.  Therefore, as the record demonstrates that the 
veteran has documented in-service psychiatric symptomology 
that was not considered by the November 2002 examiner, the 
Board finds that a new VA examination and clinical opinion 
that takes into consideration such evidence is warranted. 

With respect to the veteran's claim for entitlement to 
service connection for residuals of an eye disability, the 
record reflects the examiner from the veteran's August 2006 
VA eye examination stated that "chemical burns can cause lid 
and cornea disorders, but this patient showed none of these.  
Her complaint of photophobia is not likely associated with 
her chemical burn incident and vision is 20/20 in both 
eyes."  However, the Board, in reviewing the examination 
report notes that the examiner reported that "slit lamp exam 
showed blepharitis in both eyes."  The Board notes that 
blepharitis by definition means "an inflammation of the 
eyelids."  See Stedman's Medical Dictionary (27th Ed. 2000).  
Therefore, because the evidence of record reflects that the 
veteran indeed has an eyelid disorder that was not addressed 
by the August 2006 VA examiner, the Board finds that a new 
examination and clinical opinion is warranted so that such 
evidence can be considered.

With respect to the veteran's claim for an increased initial 
evaluation for her service-connected left wrist disability, 
the record does not reflect that the veteran has ever been 
provided a VA examination to determine the nature and extent 
of such disability.  The record also does not reflect that 
there are any private clinical records that show treatment 
for the veteran's left wrist.  Therefore, the Board finds 
that a VA examination is warranted to determine the current 
nature and extent of the veteran's current left wrist 
disability.

The record reflects that the veteran, in an October 2002 VA 
examination report, indicated that she had been in receipt of 
Social Security Disability benefits since January 2000.  
However, a copy of the determination granting such benefits 
or the treatment records used in such determination are not 
of record.  Such information should be associated with the 
record.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and her representative should be informed 
as to the information and evidence 
necessary to substantiate her claims for 
service connection for a larynx 
disability, a psychiatric disability, and 
residuals of an eye injury, as well an 
increased evaluation for a left wrist 
disability, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  

The veteran should also be advised to 
send any evidence in her possession 
pertinent to her appeal to the VA.  
Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned in the event of award of the 
benefits sought. 

The veteran should be informed of all 
relevant diagnostic codes (DC) for the 
disabilities at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code(s).

Per Vazquez-Flores, the veteran should 
also be advised to provide evidence 
demonstrating a worsening of the 
disability and the effect that worsening 
has on her employment and daily life and 
that should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

2.  Contact the veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her larynx, psychiatric, 
eye, and left wrist disabilities since 
her discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  Contact the Social Security 
Administration and seek to obtain a copy 
of all clinical records which were 
considered in adjudicating the veteran's 
claim for SSA disability benefits.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  The examiner 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not that the veteran's current 
psychiatric disability is etiologically 
related to her service in the military, 
to include the psychiatric symptomology 
document in service, including in a 
December 1969 service medical record.  
The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

5.  The veteran should be afforded a VA 
psychiatric examination by the 
appropriated specialist to determine the 
nature and etiology of any current 
psychiatric disability.  The examiner 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not that the veteran's current 
psychiatric disability is etiologically 
related to her service in the military, 
to include the pyschiatric symptomology 
documented in a December 1969 service 
medical record.  The rationale for all 
opinions expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

6.  The veteran should be afforded a VA 
eye examination, by an ophthalmologist, 
if available, to determine the nature and 
etiology of any current eye disability, 
to include the blepharitits noted on VA 
examination in August 2006.  The examiner 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not that the veteran's current eye 
disability is etiologically related to 
her service in the military, to include 
the documented August 1970 in-service 
incident in which formalin (or 
formaldehyde) was splashed into her eyes 
and/ or the documented December 1970 
diagnosis of chemical keratitis.  The 
rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

7.  The veteran should be afforded a VA 
examination by a dermatologist to 
determine the current nature and extent 
of her service-connected post-operative, 
status post excision, left wrist ganglion 
cyst.  The examiner should specifically 
comment on any residual scarring, 
including the size of the affected area; 
whether, if there are scars, they are 
tender or painful; productive of any 
characteristics of disfigurement (i.e., 
adherence to underlying tissue, 
deformity, size, and elevation or 
depression of the scar); whether there 
were changes in the pigmentation of the 
veteran's skin; and whether the disorder 
causes exfoliation, exudation, or 
itching.

The examiner shall also report whether 
the function of any involved part is 
affected, e.g., impairment of walking, 
standing, grasping, or similar functions.
All necessary tests should be performed.  
The claims folders should be made 
available to the examiner in conjunction 
with the examination.

8.  Following completion of the above, 
the RO should readjudicate the issues on 
appeal.  If any benefit sought remains 
unfavorable to the veteran, then she and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


